06/26/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0511



                                 No. DA 19-0511

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

KEITH SCOTT STRECKER,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including September 4, 2020, within which to prepare, serve, and file the

State’s response.




PJM                                                                     Electronically signed by:
                                                                         James Jeremiah Shea
                                                                   Justice, Montana Supreme Court
                                                                             June 26 2020